NUMBER 13-20-00439-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


TREMAIN SENTEL MITCHELL,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 329th District Court
                        of Wharton County, Texas.


                         MEMORANDUM OPINION
             Before Justices Longoria, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Tijerina

      Appellant, Tremain Sentel Mitchell filed a notice of appeal on October 26, 2020.

On March 30, 2021, we received the court reporter’s request for extension of time in this

matter which indicates “appeal abandoned.” On May 6, 2021, this Court abated the

appeal and remanded the case to the trial court to make appropriate findings and to
determine whether appellant desired to prosecute this appeal. On May 19, 2021, an Order

appointing new counsel was signed. On June 23, 2021, a show cause hearing was held

in the trial court and appellant appeared with his attorney and stated that he wanted to

abandon his appeal and has made the decision voluntarily.

       Subsequently, on July 13, 2021, counsel for appellant filed a motion to dismiss

indicating that the appellant wishes to withdraw this appeal. The motion was signed by

both counsel and the appellant. We find the motion meets the requirement of the Texas

Rule of Appellate Procedure 42.2(a) that the appellant and attorney must sign a written

motion to dismiss the appeal.

       Without passing on the merits of the case, we hereby reinstate this case and grant

the motion to dismiss and dismiss this appeal.


                                                                    JAIME TIJERINA
                                                                    Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of July, 2021.




                                           2